 1
 2
 3                                                   JS-6
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                     UNITED STATES DISTRICT COURT
16
                      CENTRAL DISTRICT OF CALIFORNIA
17
18   DAVID MONTALVO, as an individual        Case No. 5:20-cv-00144-JVS-SP
19   and on behalf of all others similarly
     situated,                               [Assigned to the Hon. James V. Selna]
20
21                  Plaintiff,               ORDER REMANDING ACTION
          vs.                                TO SAN BERNARDINO COUNTY
22                                           SUPERIOR COURT
23   WAREHOUSE SERVICES NO. 4 LLC,
24   a South Carolina Limited Liability
     Company; and DOES 1 through 10,
25
26
                    Defendants.
27
28

                                           1
                                 ORDER REMANDING ACTION
 1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         After reviewing the Parties’ Stipulation to Remand Removed Action to San
 3   Bernardino County Superior Court and good cause appearing, IT IS HEREBY
 4   ORDERED as follows:
 5         The Parties’ Stipulation is approved. This action is hereby remanded to the
 6   Superior Court for the County of San Bernardino.
 7
 8   IT IS SO ORDERED.
 9
10   Dated: February 14, 2020             _____________________________
11                                             The Honorable James V. Selna
                                               United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
                                ORDER REMANDING ACTION
